Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, 20 recite “the execution of both of the identified instances” and is unclear which both are “the identified instances”. Examiner will interpret the limitations to mean “the execution of both the identified two instances”. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 5, 11, 14, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coon (Pat. No. US 8,108,625) in view of Wood (Pub. No. US 2010/0146200) in further view of Bourd (Pat. No. US 8,760,457).
Claim 1, Coon teaches “a graphics rendering system for performing graphics computation, comprising: a scheduler configured to schedule instances of graphics computation for execution by the computation units, wherein the scheduler is configured to: identify two instances of graphics computation whose concurrent execution could cause a memory conflict in accessing the memory; as a result of identifying the two instances of graphics computation whose concurrent execution could cause a memory conflict in accessing the memory, adjust an execution priority of at least one of the identified instances of graphics computation; and schedule, in dependence on the adjusted execution priority, the execution of both of the identified instances of graphics computation, to thereby serialize the execution of the identified instances of graphics computation on the computation units to avoid the memory conflict ([Col. 12, Line 55 – Col. 13, Line 5] (64) Referring again to FIG. 3, there is also shown a communication path between SRF 300 and processing engines 202 for an embodiment where processing engines 202 are operated in SIMD fashion as described above. To execute an SRF read operation (e.g., a load.shared instruction), each processing engine 202 delivers a target address for one thread of a SIMD group to address conflict logic 310 (i.e. scheduler). Address conflict logic 310 enforces the condition that only one entry per bank 302 can be accessed in parallel. More specifically, address conflict logic 310 compares the target addresses provided by different processing engines 202 and detects cases where two or more target addresses are in the same bank (referred to herein as a "conflict"). Where a conflict exists, address conflict logic 310 selects one of the conflicting target addresses to be processed in the current operation (i.e. adjusted) and signals instruction unit 212 (FIG. 2) to retry the conflicting target addresses that were not selected. Operation of address conflict logic 310 is described further below.)”.
Examiner notes, as further evidence priority is adjusted, Wood teaches “as a result of identifying the two instances of graphics computation whose concurrent execution could cause a memory conflict in accessing the memory, adjust an execution priority of at least one of the identified instances of graphics computation; and schedule, in dependence on the adjusted execution priority, the execution of both of the identified instances of graphics computation ([0020] In one embodiment, the trackers may be utilized to resolve conflicting memory requests (e.g., non-snoop reads and non-snoop writes). Other transactions may be completed out of order. In one embodiment, the trackers may be utilized to resolve conflicts between read and write operations that have been posted to home logic 160 by selectively stalling servicing of requests from a queue in favor of a lower priority queue in order to resolve a conflict. When the conflict is resolved the previously conflicted request from the higher priority queue may be serviced.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Wood with the teachings of Coon in order to provide a system that explicitly teaches adjusting priority. The motivation for applying Wood’s teaching with Coon’s teaching is to provide a system that allows for avoidance of memory conflicts. Coon, Wood are analogous art directed towards parallel and serial based processing. Together Coon, Wood teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Wood with the teachings of Coon by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
Bourd teaches processors update variables with memory for storage such that teaches “a memory for storing variables for use in graphics computation; a plurality of computation units configured to execute instances of graphics computation for updating variables in the memory ([Claim 1] 1. A method comprising: transferring, by a graphics processor unit ( GPU), shader variable data to a memory buffer external to the GPU, wherein transferring the shader variable data comprises: determining, by the GPU, a base address and a number of sleep cycles; counting, by the GPU, a number of vertices or pixels processed to derive an offset; deriving, by the GPU, a memory address based on the base address and said offset; checking, by the GPU, if an entry corresponding to said memory address has been read by a second, different processor unit; if the entry has been read by the second processor unit, writing, by the GPU, the shader variable data to said memory address; and if the entry has not been read by the second processor unit, waiting, by the GPU, said number of sleep cycles before performing said checking again.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bourd with the teachings of Coon, Wood in order to provide a system that teaches functionality of processing units. The motivation for applying Bourd teaching with Coon, Wood teaching is to provide a system that teaches as evidence variables updated via processing of Coon. Reid, Resnick, and Bourd are analogous art directed towards processing graphics processing. Together Coon, Wood, Bourd teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bourd with the teachings of Coon, Wood by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Coon teaches “the system of claim 1 wherein some of the instances of graphics computation are reentrant and other ones of the instances of graphics computation are non-reentrant ([Col. 12, Line 55 – Col. 13, Line 5] (64) Referring again to FIG. 3, there is also shown a communication path between SRF 300 and processing engines 202 for an embodiment where processing engines 202 are operated in SIMD fashion as described above. To execute an SRF read operation (e.g., a load.shared instruction), each processing engine 202 delivers a target address for one thread of a SIMD group to address conflict logic 310 (i.e. scheduler). Address conflict logic 310 enforces the condition that only one entry per bank 302 can be accessed in parallel. More specifically, address conflict logic 310 compares the target addresses provided by different processing engines 202 and detects cases where two or more target addresses are in the same bank (referred to herein as a "conflict"). Where a conflict exists, address conflict logic 310 selects one of the conflicting target addresses to be processed in the current operation (i.e. adjusted) and signals instruction unit 212 (FIG. 2) to retry the conflicting target addresses that were not selected. Operation of address conflict logic 310 is described further below.)”.
Claim 5, the combination teaches the claim, wherein Coon teaches “the system of claim 1 wherein only non-reentrant instances of graphics computation cause potential memory conflicts in accessing the memory ([Col. 12, Line 55 – Col. 13, Line 5] (64) Referring again to FIG. 3, there is also shown a communication path between SRF 300 and processing engines 202 for an embodiment where processing engines 202 are operated in SIMD fashion as described above. To execute an SRF read operation (e.g., a load.shared instruction), each processing engine 202 delivers a target address for one thread of a SIMD group to address conflict logic 310 (i.e. scheduler). Address conflict logic 310 enforces the condition that only one entry per bank 302 can be accessed in parallel. More specifically, address conflict logic 310 compares the target addresses provided by different processing engines 202 and detects cases where two or more target addresses are in the same bank (referred to herein as a "conflict"). Where a conflict exists, address conflict logic 310 selects one of the conflicting target addresses to be processed in the current operation (i.e. adjusted) and signals instruction unit 212 (FIG. 2) to retry the conflicting target addresses that were not selected. Operation of address conflict logic 310 is described further below.)”.
Claim 11, “A computer-implemented graphics rendering method of executing instances of graphics computation on a plurality of computation units, the method comprising: identifying two instances of graphics computation whose concurrent execution could cause a memory conflict in accessing a memory; in response to identifying the two instances of graphics computation whose concurrent execution could cause a memory conflict in accessing the memory, adjusting an execution priority of at least one of the identified instances of graphics computation; scheduling both of the identified instances of graphics computation for execution on the computation units in dependence on the adjusted execution priority for said at least one of the identified instances of graphics computation; and executing both of the identified instances of graphics computation on the computation units in accordance with said scheduling, wherein the identified instances of graphics computation are scheduled to serialize the execution of the identified instances of graphics computation on the computation units to avoid the memory conflict” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 14, “the graphics rendering method of claim 11 wherein some of the instances of graphics computation are reentrant and other ones of the instances of graphics computation are non-reentrant” is similar to claim 4 and therefore rejected using the same references and citations.
Claim 20, “a non-transitory computer readable storage medium having stored thereon computer readable code that, when executed, causes a method of scheduling instances of graphics computation to be performed in a graphics rendering system, wherein the method comprises: identifying two instances of graphics computation whose concurrent execution
could cause a memory conflict in accessing a memory; as a result of identifying the two instances of graphics computation whose concurrent execution could cause a memory conflict in accessing the memory, adjusting an execution priority of at least one of the identified instances of graphics computation; and scheduling both of the identified instances of graphics computation for execution on the computation units in dependence on the adjusted execution priority, wherein the identified instances of graphics computation are scheduled to serialize the execution of the identified instances of graphics computation on the computation units to avoid the memory conflict” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 21, the combination teaches the claim, wherein Coon teaches “the graphics rendering system of claim 1, wherein the scheduler is configured to adjust the execution priority of said at least one of the identified instances of graphics computation to thereby expedite completion of execution of said at least one of the identified instances of graphics computation ([Col. 12, Line 55 – Col. 13, Line 5] (64) Referring again to FIG. 3, there is also shown a communication path between SRF 300 and processing engines 202 for an embodiment where processing engines 202 are operated in SIMD fashion as described above. To execute an SRF read operation (e.g., a load.shared instruction), each processing engine 202 delivers a target address for one thread of a SIMD group to address conflict logic 310 (i.e. scheduler). Address conflict logic 310 enforces the condition that only one entry per bank 302 can be accessed in parallel. More specifically, address conflict logic 310 compares the target addresses provided by different processing engines 202 and detects cases where two or more target addresses are in the same bank (referred to herein as a "conflict"). Where a conflict exists, address conflict logic 310 selects one of the conflicting target addresses to be processed in the current operation (i.e. adjusted) and signals instruction unit 212 (FIG. 2) to retry the conflicting target addresses that were not selected. Operation of address conflict logic 310 is described further below.)”.
Claim 22, the combination teaches the claim, wherein Coon teaches “the graphics rendering system of claim 1, wherein the scheduler is configured to schedule, in dependence on the adjusted execution priority, the execution of both of the identified instances of graphics computation after adjusting said execution priority of at least one of the identified instances of graphics computation ([Col. 12, Line 55 – Col. 13, Line 5] (64) Referring again to FIG. 3, there is also shown a communication path between SRF 300 and processing engines 202 for an embodiment where processing engines 202 are operated in SIMD fashion as described above. To execute an SRF read operation (e.g., a load.shared instruction), each processing engine 202 delivers a target address for one thread of a SIMD group to address conflict logic 310 (i.e. scheduler). Address conflict logic 310 enforces the condition that only one entry per bank 302 can be accessed in parallel. More specifically, address conflict logic 310 compares the target addresses provided by different processing engines 202 and detects cases where two or more target addresses are in the same bank (referred to herein as a "conflict"). Where a conflict exists, address conflict logic 310 selects one of the conflicting target addresses to be processed in the current operation (i.e. adjusted) and signals instruction unit 212 (FIG. 2) to retry the conflicting target addresses that were not selected. Operation of address conflict logic 310 is described further below.).



Claims 3, 7-9, 13, 16, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coon in view of Wood in view of Bourd in further view of Reid.
Claim 3, the combination may not explicitly teach the claim. 
Reid teaches “the system of claim 1 wherein the scheduler is configured to schedule instances of graphics computation for execution by the computation units according to a scheduling key ([0022] In general, the synchronization component 108 of the virtual graphics processor 104 analyzes a queue of requests for graphics-related operations that is maintained in the processing list 106, and based upon the queue of requests, determines whether two or more requests may be carried out in parallel by two or more graphics-processing resources 112.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Reid with the teachings of Coon, Wood, Bourd in order to provide a system that teaches fa scheduling key. The motivation for applying Reid teaching with Coon, Wood, Bourd teaching is to provide a system that teaches as evidence a scheduling means to determine memory conflicts. Reid, Resnick, Bourd, Reid  are analogous art directed towards processing graphics processing. Together Coon, Wood, Bourd, Reid teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Reid with the teachings of Coon, Wood, Bourd by known methods and gained expected results. 
Claim 7, the combination may not explicitly teach the claim. 
Reid teaches “the system of claim 1 wherein the scheduler is configured to determine whether a computation instance is re-entrant or non-reentrant by comparing a memory location in the memory referenced by the computation instance with a set of memory locations identified as containing data associated with non-reentrant computation instances ([0030] As shown in FIG. 2, potential-memory-utilization-information, which provides an indication of potential memory usage by a second graphics-processing resource (if the second graphics-related operation were executed by the second graphics-processing resource) is also determined (Block 206), and if there is not a memory-utilization conflict (Block 208), the second graphics-related operation is executed, at least in part, by the second graphics-processing resource simultaneously with the execution of the first graphics-related operation by the first graphics-processing resource (Block 210). But if there is a memory-utilization conflict (Block 208), either an alternate graphics-processing resource is utilized to execute the second graphics-related operation or the first graphics-related operation is completed before the second graphics-related operation is executed (Block 212).)”.
Rational to claim 3 is applied here.
Claim 8, the combination may not explicitly teach the claim. 
Reid teaches “the system of claim 1 wherein the scheduler is configured to categorize a computation instance as non-reentrant by comparing a memory location in the memory referenced by the computation instance with a set of memory locations identified as containing data and which can be written by a set of computation instances currently scheduled for execution ([0030] As shown in FIG. 2, potential-memory-utilization-information, which provides an indication of potential memory usage by a second graphics-processing resource (if the second graphics-related operation were executed by the second graphics-processing resource) is also determined (Block 206), and if there is not a memory-utilization conflict (Block 208), the second graphics-related operation is executed, at least in part, by the second graphics-processing resource simultaneously with the execution of the first graphics-related operation by the first graphics-processing resource (Block 210). But if there is a memory-utilization conflict (Block 208), either an alternate graphics-processing resource is utilized to execute the second graphics-related operation or the first graphics-related operation is completed before the second graphics-related operation is executed (Block 212).)”.
Rational to claim 3 is applied here.
Claim 9, the combination may not explicitly teach the claim. 
Reid teaches “the system of claim 1 wherein the computation units are configured to operate as Single Instruction Multiple Data (SIMD) computation units ([0033] Referring next to FIGS. 3A and 3B, shown are block diagrams depicting system hardware architecture and system dataflow, respectively, for an exemplary mobile device 300. As shown in FIG. 3A, in this embodiment the available graphics-processing resources include a Neon resource 314 (e.g., a CPU that includes Neon single instruction multiple data ( SIMD)), an MDP resource 320, a first z180 resource 322, a second z180 resource 324, and a Z460 resource 326, which are shown coupled to an AXI crossbar switch 328. In addition, on-chip memory 318A, off-chip memory 318B, and nonvolatile memory 330 are shown coupled to the AXI crossbar switch 328.)”.
Rational to claim 3 is applied here.
Claim 13, “the graphics rendering method of claim 11 wherein said scheduling the instances of graphics computation comprises scheduling the instances of graphics computation for execution by the computation units according to a scheduling key” is similar to claim 3 and therefore rejected using the same references and citations.
Claim 16, “the graphics rendering method of claim 11 wherein said scheduling the instances of graphics computation comprises determining whether a computation instance is re-entrant or non-reentrant by comparing a memory location in the memory referenced by the computation instance with a set of memory locations identified as containing data associated with non-reentrant computation instances” is similar to claim 8 and therefore rejected using the same references and citations.
Claim 17, “the graphics rendering method of claim 11 wherein said scheduling the instances of graphics computation comprises categorizing a computation instance as non-reentrant by comparing a memory location in the memory referenced by the computation instance with a set of memory locations identified as containing data and which can be written by a set of computation instances currently scheduled for execution” is similar to claim 8 and therefore rejected using the same references and citations.
Claims 2, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coon in view of Wood in view of Bourd in further view of Du (Pub. No. US 2008/0201716).
Claim 2, the combination may not explicitly teach the limitations of the claim.
Du teaches “the graphics rendering system of claim 1 wherein the scheduler comprises a serializer which is configured to fill available computation slots for the computation units with scheduled instances of graphics computation, and wherein the serializer is configured to: determine, during each execution cycle, whether any of the instances of graphics computation to be executed during that execution cycle make conflicting accesses to the memory; and if it is determined that two or more instances of graphics computation to be executed during an execution cycle make conflicting accesses to the memory, providing one or more substitute instances of graphics computation to be executed instead of a respective one or more of said two or more instances of graphics computation ([0045] Central thread scheduler 610 may also manage execution of threads. In each scheduling interval (e.g., each time slot), central thread scheduler 610 may select a number of candidate threads in active queue 620 for evaluation and possible dispatch. Central thread scheduler 610 may determine the processing units to use for the candidate threads, check for read/write conflicts of storage units, and dispatch different threads to different processing units for execution. Multimedia processor 120 may support execution of M threads concurrently, where M may be any suitable value (e.g., M=12). In general, M may be selected based on the size of the storage resources (e.g., instruction cache 154 and register banks 156), the latency or delay for load operations, the pipelines of the processing units, and/or other factors so that the processing units are utilized as fully as possible.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Du with the teachings of Coon, Wood, Bourd in order to provide a system that teaches when a conflict is determined, other operations on memory may be scheduled that do not cause conflict. The motivation for applying Du teaching with Coon, Wood, Bourd teaching is to provide a system that teaches as evidence continuation of task execution of Coon, Wood, Bourd, and Du are analogous art directed towards processing graphics processing. Together Coon, Wood, Bourd, Du teaches limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Du with the teachings of Coon, Wood, Bourd by known methods and gained expected results. 
Claim 12, “the graphics rendering method of claim 11 further comprising: determining, during each execution cycle, whether any of the instances of graphics computation to be executed during that execution cycle make conflicting accesses to the memory; and if it is determined that two or more instances of graphics computation to be executed during an execution cycle make conflicting accesses to the memory, providing one or more substitute instances of graphics computation to be executed instead of a respective one or more of said two or more instances of graphics computation” is similar to claim 2 and therefore rejected using the same references and citations.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coon in view of Wood in view of Bourd in further view of Maddhirala (Pub. No. US 2010/0186020).
Claim 6, the combination may not explicitly teach the limitations of the claim.
Maddhirala teaches “the system of claim 1 wherein the scheduler comprises a profiler configured to profile program code and to flag instances of graphics computation as being re-entrant or non-reentrant ([0038] “In one embodiment, the task ID is used to determine whether a particular task may be executed sequentially or in parallel. For example, each task ID may be designated as a sequential task or a parallel task. As a server node thread checks for the next available task, the sequential or parallel nature of the task may determined using an IF-THEN-ELSE statement similar to the following: TABLE-US-00001 IF TASK_ID = "TASK A" OR "TASK C" OR "TASK D" THEN TASK_TYPE = SEQUENTIAL ELSE IF TASK_ID = "TASK B" OR "TASK F" TASK_TYPE = PARALLEL In other embodiments, an additional " Processing Type" field may be included in the metadata table for specifying whether each task is sequential (e.g., Processing Type="SEQ") or parallel (e.g., Processing Type="Para"). Finally, the metadata table includes a Task Status 523, which indicates the current state of the task. For example, the Task Status may be "Not Started", "Started" or "Completed".”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Maddhirala with the teachings of Coon, Wood, Bourd in order to provide a system that teaches labeling of tasks executed in parallel or sequential. The motivation for applying Maddhirala teaching with Coon, Wood, Bourd teaching is to provide a system that teaches as evidence improved situational awareness. Coon, Wood, Bourd, Maddhirala are analogous art directed towards processing graphics processing. Together Coon, Wood, Bourd, Maddhirala teaches limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Maddhirala with the teachings of Coon, Wood, Bourd by known methods and gained expected results. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coon in view of Wood in view of Bourd in further view of Wexler (Pub. No. US 2006/0059494).
Claim 10, the combination may not explicitly teach the limitations of claim 10.
Wexler teaches “the system of claim 1 wherein the system is a ray tracing system and wherein the graphics computation is ray tracing computation ([0043] For example, FIG. 3 is a flowchart of an embodiment of a method of ray tracing by using a programmable GPU as suggested. Although this particular embodiment has a variety of implementation details, at a high-level, a programmable GPU is employed to compute intersections between a plurality of rays, referred to here as a batch, and a hierarchy of surfaces that are constructed to bound objects in the particular image. This will assist in eliminating portions of an image for ray tracing since, if the surfaces are not intersected, the primitives bounded by the surfaces will also not be intersected.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wexler with the teachings of Coon, Wood, Bourd in order to provide a system that teaches functionality of GPU units. The motivation for applying Bourd teaching with Coon, Wood, Bourd teaching is to provide a system that teaches as evidence processing of a graphics system includes ray tracing. Coon, Wood, Bourd, Wexler are analogous art directed towards processing graphics processing. Together Coon, Wood, Bourd, Wexler teaches limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wexler with the teachings of Coon, Wood, Bourd by known methods and gained expected results. 
Claim 19, “the graphics rendering method of claim 11 wherein the method is implemented in a ray tracing system and wherein the instances of graphics computation are for use in performing ray tracing” is similar to claim 10 and therefore rejected using the same references and citations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199